16‐1689‐cv 
Fernandez v. Zoni Language Ctrs., Inc. 

  
                                                  In the
                          United States Court of Appeals
                                          For the Second Circuit
                                              ________________ 
 
                             August Term, 2016 
                                        
             (Argued:  December 9, 2016      Decided:  May 26, 2017) 
                                        
                            Docket No. 16‐1689‐cv 
                             ________________                                   
                                        
  ZHARA FERNANDEZ, TANYA CHAMBERS, KENYA BROWN, AMY CHU, JOHN VOLPE, 
  ANDREW BULLINGTON, individually and on behalf of others similarly situated, 
                                        
                                            Plaintiffs‐Appellants, 
                                        
                                    —v.—  
 
     ZONI LANGUAGE CENTERS, INC. (D/B/A ZONI LANGUAGE CENTERS), ZONI 
    LANGUAGE CENTERS‐FLUSHING LLC (D/B/A ZONI LANGUAGE CENTERS), and  
                               ZOILO C. NIETO, 
                                             
                                            Defendants‐Appellees. 
                             ________________                                  
Before: 
                   CALABRESI, RAGGI, LYNCH, Circuit Judges. 
                             ________________                        
                                        
      On appeal from a judgment entered in the United States District Court for 

the  Southern  District  of  New  York  (Castel,  J.),  dismissing  minimum  wage  and 




                                                     1 
                                                                                              

overtime  claims  under  the  Fair  Labor  Standards  Act  (“FLSA”),  see  29  U.S.C. 

§§ 201  et  seq.    Plaintiffs,  who  are  employed  by  defendants  as  English  language 

teachers,  argue  that  it  was  error  to  afford  defendants  the  FLSA’s  exemption  for 

bona fide professional employees, see id. § 213(a)(1), because defendants are not 

“educational  establishment[s],”  as  required  by  law,  see  29  C.F.R.  §§  541.303(a), 

541.204(b). 

       AFFIRMED. 
                                ________________                                  
                                            
               JOSHUA  S.  ANDROPHY,  Michael  Faillace  &  Associates,  P.C.,  
                    New York, New York, for Plaintiffs‐Appellants. 
                
               STEPHEN  I.  LATZMAN,  Esq.,  New  York,  New  York,  for  
                    Defendants‐Appellees. 
                                ________________                                 

REENA RAGGI, Circuit Judge: 

       Plaintiffs  Zhara  Fernandez,  Tanya  Chambers,  Kenya  Brown,  Amy  Chu, 

John Volpe, and Andrew Bullington are or were employed to teach English as a 

second language by defendants, two Zoni Language Centers, one in Manhattan 

and  the  other  in  Queens,  as  well  as  the  centers’  president,  Zoilo  C.  Nieto 

(collectively, the “Zoni Centers”).  On behalf of themselves and others similarly 

situated,  plaintiffs  filed  this  putative  class  and  collective  action  in  the  United 

States  District  Court  for  the  Southern  District  of  New  York  (P.  Kevin  Castel, 

                                              2 
                                                                                               

Judge), alleging that defendants violated the Fair Labor Standards Act (“FLSA”), 

see 29 U.S.C. §§ 201 et seq., and New York Labor Law, see N.Y. Lab. Law §§ 650 et 

seq., in failing to pay them both the statutory minimum wage for hours worked 

out of the classroom and statutory overtime when plaintiffs’ classroom and out‐

of‐classroom  work  exceeded  40  hours  per  week.    On  this  appeal,  plaintiffs 

challenge the district court’s dismissal of their FLSA claims for failure to state a 

claim.  See Fed. R. Civ. P. 12(b)(6);  Fernandez v. Zoni Language Ctrs., Inc., No. 15‐

cv‐6066, 2016 WL 2903274 (S.D.N.Y. May 18, 2016).  They argue that defendants 

were  not  entitled  to  the  exemption  from  the  FLSA’s  minimum  wage  and 

overtime requirements applicable to teachers working as bona fide professionals, 

see  29  U.S.C.  § 213(a)(1);  29  C.F.R.  §  541.303(a),  because  defendants  are  not 

“educational  establishment[s],”  as  required  for  that  exemption  to  apply,  see  29 

C.F.R. §§ 541.303(a), 541.204(b). 

       For  the  reasons  stated  herein,  we  conclude  that  the  Zoni  Centers  are 

“educational establishment[s]” under 29 C.F.R. § 541.204(b) and, accordingly, we 

affirm the judgment in defendants’ favor.1   



                                              
1  Upon  dismissing  plaintiffs’  federal  claims  on  the  merits,  the  district  court 

declined to exercise supplemental jurisdiction over related state law claims and, 
instead,  dismissed  these  claims  without  prejudice  to  refiling  in  state  court.    See 
 
                                               3 
                                                                                                                                                 

I.         Background 

           A.         Defendants Zoni Centers 

           Defendants Zoni Centers are part of a chain of private, for‐profit facilities 

offering  English  language  instruction.    Both  Zoni  Centers  are  licensed  by  the 

New  York  State  Department  of  Education  as  English‐as‐a‐Second‐Language 

schools,  as  required  by state  law.   See N.Y.  Educ.  Law § 5001(1),  (1)(b),  (4)(f)(4).  

They  are  also  accredited  by  the  Accrediting  Council  for  Continuing  Education 

and Training, one of ten institutions deemed “Nationally Recognized Accrediting 

Agencies”  by  the  United  States  Department  of  Education.    See  Accreditation–

Agency  List,  U.S.  Dep’t  of  Educ.,  http://ope.ed.gov/accreditation/Agencies.aspx 

(last visited May 23, 2017). 

            

            



                                                                                                                                                  
Fernandez  v.  Zoni  Language  Ctrs.,  Inc.,  2016  WL  2903274,  at  *12–13.    Because 
plaintiffs raised no challenge to that decision but, rather, urged it, see Pl’s Opp. to 
Mot.  to  Dismiss  at  16  n.3,  Fernandez  v.  Zoni  Language  Ctrs.,  Inc.,  No.  15‐cv‐6066,  
(S.D.N.Y.  Dec.  11,  2015),  ECF  No.  21  (“Plaintiffs  acknowledge  that  if  the  Court 
dismisses  Plaintiffs[’]  federal  claims,  the  Court  should  decline  to  continue  to 
exercise supplemental jurisdiction over the state law claims of the Complaint.”), 
we  affirm  this  part  of  the  judgment  without  further  discussion,  see  Indiana  Pub. 
Ret.  Sys.  v.  SAIC,  Inc.,  818  F.3d  85,  93  (2d  Cir.  2016)  (declining  to  consider  any 
challenge to dismissal of claims where “affirmatively waived”). 

                                                                       4 
                                                                                           

      B.     Plaintiffs’ Employment at Defendants’ Zoni Centers 

      Each  of  the  named  plaintiffs  is  or  was  employed  as  an  English‐language 

instructor at one of the two defendant Zoni Centers.  As such, they not only teach 

English language classes held at the Zoni Centers, but also devote time outside of 

class  to  creating  lesson  plans  consistent  with  Zoni’s  curriculum  standards, 

grading  students’  midterm  and  final  examinations,  and  attending  professional 

development  meetings.    Like  teachers  at  primary  and  secondary  schools, 

plaintiffs  receive  no  extra  compensation  for  these  outside‐the‐classroom 

activities.    But  unlike  primary  and  secondary  school  teachers,  who  generally 

receive a fixed salary for the totality of their work, plaintiffs are paid at an hourly 

rate—here, $16 to $17 per hour—calculated by reference only to their classroom 

teaching  time.    Plaintiffs  allege  that  their  preparation  and  grading  of  student 

work represents a material part of their worktime and should be compensated in 

addition to classroom time.2 



                                              
2  Various  allegations  in  the  complaint  can  be  summarized  as  asserting  that 

plaintiffs on average were paid for approximately between 25 and 35 hours of in‐
class  time  each  week,  but  that  they  spent  on  average  between  8  and  10 
uncompensated hours per week preparing for class.  Thus, the complaint asserts 
that  something  on  the  order  of  15–30%  of  plaintiffs’  work  time  was 
uncompensated,  depending  on  the  plaintiff  and  the  particular  week  (since 
plaintiffs’ hours varied depending on the curriculum and exam schedules).    

                                            5 
                                                                                     

      C.    Procedural History 

      Plaintiffs filed this action on August 3, 2015, seeking compensation under 

the FLSA and applicable state law for (1) unpaid minimum wages for their out‐

of‐classroom work, see 29 U.S.C. § 206(a); and (2) overtime pay for any weeks in 

which a teacher’s total work time inside and outside the classroom exceeded 40 

hours, see id. § 207(a).  The Zoni Centers moved to dismiss the complaint, arguing 

that  plaintiffs,  as  “teachers”  at  an  “educational  establishment,”  29  C.F.R. 

§ 541.303(a),  are  subject  to  the  FLSA’s  exemption  from  minimum  wage  and 

overtime  requirements  for  persons  “employed  in  a  bona  fide  executive, 

administrative, or professional capacity,” 29 U.S.C. § 213(a)(1).  In opposing the 

motion,  plaintiffs  conceded  that  they  were  “teachers”  under  the  applicable 

regulation,  but  disputed  the  Zoni  Centers’  status  as  an  “educational 

establishment.” 

      On May 18, 2016, the district court concluded, based on its review of eight 

factors, that the Zoni Centers were properly characterized as “other educational 

institution[s]”  within  the  meaning  of  the  Department  of  Labor’s  (“DOL’s”) 




                                         6 
                                                                                                 

exemptive regulations.3  Accordingly, it dismissed plaintiffs’ FLSA claims on the 

merits  and  declined  to  exercise  supplemental  jurisdiction  over  their  state‐law 

claims.    A  final  judgment  of  dismissal  was  entered  the  same  day,  from  which 

plaintiffs now appeal. 

         

                                              
3 Citing two opinions from outside this circuit, see Astor v. United States, 79 Fed. 

Cl. 303, 316–17 (2007); Escobedo v. Constr. Laborers’ Educ. Training & Apprenticeship 
Fund, No. 11‐cv‐3653, 2012 WL 4838880, at *4–6 (D. Minn. Oct. 11, 2012), as well 
as  the  applicable  DOL  regulation,  29  C.F.R.  §  541.204(b),  the  district  court 
identified  the  following  eight  factors  as  relevant  to  determining  whether  a 
facility qualifies as an “other educational institution”:   
            
           (1) the title of employees;  
           (2) the certifications required of [employees]; 
           (3) the formality of courses;  
           (4) the granting of certificates or degrees;  
           (5) the [institution’s] charter; 
           (6) the [employees’] involvement in organizing, communicating and 
           delivering curriculum;  
           (7) whether the [institution] is licensed by a state agency responsible for 
           the state’s educational system; and, 
           (8) whether the [institution] is accredited by a nationally recognized 
           accrediting organization.   
 
App’x 91–92; see Fernandez v. Zoni Language Ctrs., Inc.,  2016 WL 2903274, at *8.  
 
           While  we  agree  that  these  factors  can  be  helpful  in  identifying  an  “other 
educational  institution”  that  may  qualify  under  the  bona  fide  professional 
exemption applicable to teachers, we do not adopt these factors as a formal test 
determinative in every case. 
 

                                               7 
                                                                                                

II.    Discussion 

       A.     Standard of Review 

       We review de novo both the district court’s interpretation of administrative 

regulations,  see  Ramos  v.  Baldor  Specialty  Foods,  Inc.,  687  F.3d  554,  558  (2d  Cir. 

2012),  and  its  judgment  of  dismissal  under  Rule  12(b)(6),  accepting  plaintiffs’ 

plausible allegations as true and drawing all reasonable inferences in their favor, 

see Chen v. Major League Baseball Props., Inc., 798 F.3d 72, 76 (2d Cir. 2015).   

       B.    The  FLSA’s  Exemption  for  Bona  Fide  Professionals,  Including 
             Teachers at Educational Establishments 
              
       The  FLSA  generally  requires  employers  to  pay  “employees  a  specified 

minimum wage, and overtime of time and one‐half for hours worked in excess of 

forty hours per week.”  Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 533 (2d 

Cir. 2015) (citing 29 U.S.C. §§ 206–207).  Because the FLSA is remedial legislation, 

we  construe  its  exemptions  narrowly  and  place  the  burden  on  the  employer  to 

show that his establishment is “plainly and unmistakably within the[] terms and 

spirit” of the exemption.  Chen v. Major League Baseball Props., Inc., 798 F.3d at 81 

(internal quotation marks omitted). 

       The  statutory  exemption  at  issue  here  states  that  the  FLSA’s  minimum 

wage  and  overtime  requirements  “shall  not  apply  with  respect  to  .  .  .  any 

employee  employed  in  a  bona  fide  executive,  administrative,  or  professional 

                                               8 
                                                                                                  

capacity  (including  any  employee  employed  in  the  capacity  of  academic 

administrative  personnel  or  teacher  in  elementary  or  secondary  schools).”4    29 

U.S.C. § 213(a)(1); see Anani v. CVS RX Servs., Inc., 730 F.3d 146, 150 & n.4 (2d Cir. 

2013).    The  DOL,  which  administers  the  FLSA,  see  29  U.S.C.  §  204,  has 

promulgated  regulations  pertinent  to  this  exemption,  see  29  C.F.R.  pt.  541.    The 

regulations at issue here, having undergone the notice‐and‐comment process, see 

Defining  and  Delimiting  the  Exemptions  for  Executive,  Administrative, 

Professional, Outside Sales and Computer Employees, 69 Fed. Reg. 22,122 (Apr. 

23,  2004)  (codified  at  29  C.F.R.  pt.  541),  “’have  the  force  of  law,  and  are  to  be 

given  controlling  weight  unless  they  are  found  to  be  arbitrary,  capricious,  or 

manifestly contrary to the statute,’” Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 

at  559  (quoting  Freeman  v.  Nat’l  Broad.  Co.,  80  F.3d  78,  82  (2d  Cir.  1996)).    The 

parties  here  make  no  such  challenge  to  the  DOL’s  regulations.    Rather,  they 

dispute only the regulations’ meaning.  Before addressing that dispute, we make 

a few observations. 




                                              
4  In  this  opinion,  we  address  only  so  much  of  the  exemption  as  applies  to 

teachers,  who  are  “professional”  rather  than  “executive”  or  “administrative” 
employees.  See 29 C.F.R. § 541.303(a). 

                                               9 
                                                                                                 

       In general, an employer relying on the “bona fide professional” exemption 

from  the  FLSA’s  minimum  wage  and  overtime  mandates  “must  satisfy  both  a 

duties requirement and a salary requirement.”  Anani v. CVS RX Servs., Inc., 730 

F.3d at 147.  To satisfy the duty requirement, the employer must generally show 

that the employee’s work requires “knowledge of an advanced type in a field of 

science  or  learning  customarily  acquired  by  a  prolonged  course  of  specialized 

intellectual  instruction,”  or  “invention,  imagination,  originality  or  talent  in  a 

recognized  field  of  artistic  or  creative  endeavor.”    29  C.F.R.  §  541.300(a)(2).    To 

satisfy  the  salary  requirement,  the  employer  must  show  that  the  employee  has 

been “[c]ompensated on a salary basis at a rate of not less than $455 per week.”  

29 C.F.R. § 541.600(a); see Anani v. CVS RX Servs., Inc., 730 F.3d at 147–48.5 

       These generalized duty and salary requirements, however, do not apply to  

“teaching  professionals.”    29  C.F.R.  §  541.303(d).    Rather,  the  applicable 

regulations dispense with the salary requirement entirely, see id., and establish a 

more  specific  duty  test,  identifying  a  teaching  professional  as  an  employee 



                                              
5  The  salary  threshold  was  recently  increased  to  “not  less  than  $913  .  .  .  per 
week.” 29 C.F.R. § 541.600(a) (effective Dec. 1, 2016).  That amendment, however, 
is presently enjoined nationwide.  See Nevada v. U.S. Dep’t of Labor, ‐‐‐ F. Supp. 3d     
‐‐‐‐,  No.  16‐cv‐00731,  2016  WL  6879615,  at  *9  (E.D.  Tex.  Nov.  22,  2016),  appeal 
docketed, No. 16‐41606 (5th Cir. Dec. 1, 2016). 

                                              10 
                                                                                            

(1) ”with  a  primary  duty  of  teaching,  tutoring,  instructing  or  lecturing  in  the 

activity  of  imparting  knowledge,”  (2)  “who  is  employed  and  engaged  in  this 

activity as a teacher in an educational establishment,” id. § 541.303(a).  Plaintiffs 

concede  that  their  primary  duty  while  employed  by  defendants  is  teaching  in 

order  to  impart  knowledge,  specifically,  knowledge  of  the  English  language.  

What  they  dispute  is  defendants’  status  as  qualifying  “educational 

establishment[s].” 

       DOL regulations define “educational establishment” as “an elementary or 

secondary school system, an institution of higher education or other educational 

institution.”    Id.  §  541.204(b).6    The  Zoni  Centers  are  not  associated  with  an 

elementary  or  secondary  school,  or  with  any  institution  of  higher  education.  

Thus,  to  qualify  for  the  FLSA  exemption  applicable  to  bona  fide  professionals, 

they must  be “other educational institution[s].”  Id. (emphasis added).  

       DOL regulations do not specifically define “other educational institution.”  

Instead,  they  state  that  (1)  the  term  “includes  special  schools  for  mentally  or 

physically  disabled  or  gifted  children,  regardless  of  any  classification  of  such 

schools  as  elementary,  secondary  or  higher”;  (2)  “[f]actors  relevant  in 

                                              
6  The  parties  agree  that  DOL  regulations  use  the  terms  “other  educational 

institution” and “other educational establishment” interchangeably. 

                                            11 
                                                                                              

determining  whether  post‐secondary  career  programs  are  educational 

institutions include whether the school is licensed by a state agency responsible 

for  the  state’s  educational  system  or  accredited  by  a  nationally  recognized 

accrediting  organization  for  career  schools”;  and  (3)  “for  purposes  of  the 

[teaching  professional]  exemption,  no  distinction  is  drawn  between  public  and 

private  schools,  or  between  those  operated  for  profit  and  those  that  are  not  for 

profit.”  Id. 

       C.        Regulatory Interpretation of “Other Educational Institution” 

       In  this  case,  we  address  whether  the  Zoni  Centers  constitute  such  an 

“other educational institution.”  In so doing, we look to the plain language of the 

regulatory  text,  which  we  consider  “in  light  of  its  purpose,  as  stated  in  the 

regulation’s preamble . . . as well as the purpose of the regulation’s authorizing 

statute.”  Halo v. Yale Health Plan, Dir. of Benefits & Records Yale Univ., 819 F.3d 42, 

52  (2d  Cir.  2016)  (citing  approvingly  to  Kevin  M.  Stack,  Interpreting  Regulations, 

111 Mich. L. Rev. 355 (2012)). 

                 1.    Plain Meaning 

       The word “educational,” as used both in the operative regulations and in 

DOL opinion letters, appears here to bear its common meaning, i.e., “of, relating 

to, or concerned with education or the field of education.”  Webster’s  Third New 

                                             12 
                                                                                                   

International  Dictionary  (Unabridged)  723  (1986  ed.).    “Education”  is  “the  act  or 

process  of  providing  with  knowledge,  skill,  competence  or  us[ually]  desirable 

qualities of behavior or character or of being so provided esp[ecially] by a formal 

course of study, instruction, or training.”  See id.  This comports with § 541.303, 

captioned  “Teachers,”  which  states  that  the  FLSA’s  bona  fide  professional 

exemption applies to “any employee with a primary duty of teaching, tutoring, 

instructing  or  lecturing  in  the  activity  of  imparting  knowledge  .  .  .  .”    29  C.F.R. 

§ 541.303(a)  (emphasis  added).    Whether  an  institution  is  “educational”  thus 

turns not upon the subject matter that is learned, but upon whether and how it is 

provided. 

       The  open‐ended  nature  of  this  definition  is  confirmed  by  the  applicable 

regulation,  which  does  not  explain  what  an  “other  educational  institution” 

means  or  is  limited  to,  but  only  what  it  “includes,”  29  C.F.R.  § 541.204(b) 

(emphasis  added).    Such  language  indicates  that  the  facilities  discussed 

thereafter—special  schools  for  disabled  or  gifted  children—are  merely 

illustrative,  and  not  exhaustive,  as  to  what  might  qualify  as  an  “other 

educational institution.”  See Black’s Law Dictionary 831 (9th ed. 2009) (explaining 

that “participle including typically indicates a partial list” (emphasis in original)); 

Webster’s Third New International Dictionary (Unabridged) 1143 (defining “include” 

                                               13 
                                                                                                  

as  “to  place,  list,  or  rate  as  a  part  or  component  of  a  whole  of  a  larger  group, 

class,  or  aggregate”).    This  conclusion  is  reinforced  by  §  541.204(b)’s  next 

sentence,  which  recognizes  that  “post‐secondary  career  programs”—entities 

distinct from the aforementioned special schools—can also qualify as educational 

establishments, particularly if they are state‐licensed or nationally accredited.  

       Applying  these  plain‐language  considerations  here,  the  Zoni  Centers  are 

“other  educational  institution[s].”    As  described  in  plaintiffs’  amended 

complaint,  their  primary  purpose  is  to  provide  English‐language  instruction  to 

students using prescribed books in a traditional classroom environment.  Every 

lesson plan must include speaking, listening, writing, and reading English, with 

student progress assessed on midterm and final examinations.  These allegations 

confirm that plaintiffs were engaged in the transmittal of knowledge to students 

in  much  the  same  way  as  primary  and  secondary  school  teachers,  except  that 

plaintiffs’  students  were  adults,  not  children,  and  the  knowledge  conveyed  to 

them focused on a single subject, the English language.  Further, as discussed by 

the  regulation  in  the  context  of  career  schools,  the  Zoni  Centers  have  both 

national  educational  accreditations  and  state  licensure.    Indeed,  the  latter 

qualification  requires  that  Zoni  Center  teachers  have  completed  a  program  in 

teaching  English  as  a  second  language  or  have  at  least  one  year’s  experience 

                                               14 
                                                                                          

teaching  English  as  a  second  language,  see  8  N.Y.C.R.R.  § 126.10(j)(3)(iii)(a), 

further indicating that the teaching of English as a second language in New York 

is conducted by bona fide professionals.   

             2.     Regulatory Purpose 

      The  purpose  of  the  regulation  warrants  no  different  conclusion.    What 

scant  legislative  history  there  is  regarding  29  U.S.C.  § 213(a)(1)’s  bona  fide 

professional exemption suggests that it was premised on the intention to exempt 

workers who “typically earned salaries well above the minimum wage, and . . . 

were  presumed  to  enjoy  other  compensatory  privileges  .  .  .  setting  them  apart 

from the nonexempt workers entitled to overtime pay.”  Defining and Delimiting 

the  Exemptions  for  Executive,  Administrative,  Professional,  Outside  Sales  and 

Computer Employees, 69 Fed. Reg. at 22,124.  Here, plaintiffs’ $16‐to‐$17 hourly 

pay  for  their  classroom  work  is  well  above  the  federal  hourly  minimum  wage.  

Even  when  plaintiffs’  earnings  are  attributed  to  the  total  hours  worked  inside 

and outside the classroom, no plaintiff’s hourly rate of pay declines to less than 

$10 per hour, still above the federal and state minimum wage during that period.  

See 29 U.S.C. § 206(a)(1)(C) (mandating federal minimum wage of $7.25 as of July 




                                           15 
                                                                                                  

2009);  N.Y.  Lab.  Law  § 652(1)  (raising  state  minimum  wage  to  $8  per  hour 

effective December 31, 2013, and $8.75 effective December 31, 2014).7 

       Certainly, plaintiffs’ total weekly earnings are hardly munificent and much 

lower  than  those  of  a  new  teacher  employed  by  the  New  York  City  Board  of 

Education.    See  United  Fed’n  of  Teachers,  Salary  Schedules  for  2009–2018 

Contract 2–5, http://www.uft.org/files/attachments/secure/teacher‐schedule‐2009‐

2018.pdf  (announcing  increases  in  minimum  base  salary  for  New  York  City 

teachers  to  $45,985  as  of  May  1,  2013,  and  to  $49,908  as  of  May  1,  2015).    Also, 

because  the  FLSA  is  a  remedial  statute  intended  “to  remedy  the  evil  of 

overwork,” Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) 

(internal  quotation  marks  omitted),  we  must  limit  the  application  of  FLSA 

exemptions  “to  those  establishments  plainly  and  unmistakably  within  their 

terms  and  spirit,”    Chen  v.  Major  League  Baseball  Props.,  Inc.,  798  F.3d  at  81 

(internal quotation marks omitted).  But we need not further address the aptness 

of a comparison between the wages of plaintiffs and other teachers because DOL 

regulations—the enforceability of which plaintiffs do not challenge—specifically 



                                              
7  After  plaintiffs  filed  their  amended  complaint,  the  state  minimum  wage 
increased to $9 effective December 31, 2015 and $11 effective December 31, 2016.  
See N.Y. Lab. Law § 652(1). 

                                               16 
                                                                                             

exclude any salary requirement for exempt teaching professionals.  See 29 C.F.R. 

§ 541.303(d). 

       As for the regulatory preamble, it too has little to say about application of 

the  bona  fide  professional  exemption  to  teachers.    It  highlights  the  DOL’s 

decision  to  use  state  licensure  and  national  accreditation  as  relevant  factors  in 

deciding whether post‐secondary career programs qualify for the exemption.  See 

69  Fed.  Reg.  at  22,147.    Otherwise,  the  preamble  simply  states,  in  response  to 

industry commenters, that DOL opinion letters can provide guidance in deciding 

whether  a  particular  entity  constitutes  an  “other  educational  institution”  for 

purposes of the FLSA bona fide professional exemption.  See id.; see also Barfield v. 

N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 149 (2d Cir. 2008) (observing that this 

court has “often relied” on such letters “for their persuasive value” as illustrating 

“a body of experience and informed judgment to which courts and litigants may 

properly resort for guidance” (internal quotation marks omitted)). 

       Our  review  of  applicable  DOL  opinion  letters  confirms  the  breadth  of 

subject‐matter  areas  that  may  be  encompassed  by  an  “educational  institution.”  

For example, the DOL has concluded that the bona fide professional exemption 

for  teachers  applies  to  instructional  programs  for  automobile,  diesel,  collision 

repair,  motorcycle,  and  marine  technicians,  see  Opinion  Letter  from  Dep’t  of 

                                            17 
                                                                                                 

Labor, Wage & Hour Div. (“Opinion Letter”), 2006 WL 3406601 (Oct. 26, 2006); to 

cosmetology schools, see Opinion Letter, 2008 WL 4906284 (Oct. 1, 2008); and to 

daycare  providers,  at  least  insofar  as  they  provide  “grade  school  curriculums, 

introductory  programs  in  kindergarten,  or  nursery  school  programs  in 

elementary  education,”  and  not  simply  childcare,  Opinion  Letter,  2008  WL 

4906283 (Sept. 29, 2008).  While no DOL opinion letters address the status of an 

English language instructor at a standalone language instruction facility, we see 

no  principled  ground  for  differentiating  such  a  facility  from  those  discussed  in 

the cited opinion letters. 

       D.     Plaintiffs’ Arguments 

              1.      “Other Educational Institution” Is Not Limited to Schools for 
                      the Disabled or Gifted, or to Post‐Secondary Career Programs 
               
       In  urging  the  contrary  conclusion,  plaintiffs  first  assert  that  29  C.F.R. 

§ 541.204(b), by specifically identifying schools for “disabled or gifted children” 

and  “post‐secondary  career  programs”  as  “other  educational  institution[s],” 

necessarily excludes other instructional programs from that phrase.  See NLRB v. 

SW  Gen.,  Inc.,  137  S.  Ct.  929,  940  (2017)  (explaining  “expressio  unius  est  exclusio 

alterius”  canon,  which  suggests  that  expression  of  one  or  several  items  in 




                                              18 
                                                                                                  

enumerated list signals intent to “exclude[] another left unmentioned.” (internal 

quotation marks omitted)).  We cannot agree.  

       As a preliminary matter, “[o]ther educational institution” is the third and 

final category listed in the definition of an “educational establishment,” with the 

prior  two  being  elementary  or  secondary  school  systems  and  institutions  of 

higher  learning.    Where  such  a  series  of  specifically  defined  disjunctive  terms 

ends with a generalized “other” category, that can indicate that the ultimate term 

is a “catchall” provision.  See, e.g., T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752 

F.3d  145,  164  (2d  Cir.  2014)  (so  concluding  as  to  phrase  “or  other  removal  of 

children”  in  least‐restrictive‐environment  provision  of  Individuals  with 

Disabilities  Education  Act);  City  of  New  York  v.  Permanent  Mission  of  India  to  the 

United Nations, 618 F.3d 172, 183 (2d Cir. 2010) (concluding that “other benefits” 

term  in  definition  of  benefits  under  Foreign  Missions  Act  not  limited  by 

preceding specific terms that were merely “illustrative”). 

       That § 541.204(b) is such a catchall provision is evident from its text, which 

does not state what an “other educational institution” is, or is limited to, but only 

what the term “includes.”  29 C.F.R. § 541.204(b) (emphasis added).  As we have 

already observed, the use of that word generally indicates a partial list.  See supra 

Part  II.C.1.    Thus,  “[t]he  word  ‘include’  .  .  .  generally  signals  that  entities  not 

                                               19 
                                                                                                  

specifically enumerated are not excluded.”  2A N. Singer & S. Singer, Sutherland 

on  Statutes  and  Statutory  Construction  §  47:25,  at  444  (7th  rev.  ed.  2014);  see 

Environmental  Encapsulating  Corp.  v.  City  of  New  York,  855  F.2d  48,  54  (2d  Cir. 

1988) (“We are reluctant to read the term ‘includes’ as meaning ‘is limited to.’”).  

The  expressio  unius  canon  warrants  no  different  conclusion  because  it  requires 

“identifying a series of two or more terms or things that should be understood to 

go  hand  in  hand,  which  is  abridged  in  circumstances  supporting  a  sensible 

inference that the term left out must have been meant to be excluded.”  Chevron 

U.S.A.  Inc.  v.  Echazabal,  536  U.S.  73,  81  (2002)  (emphasis  added).    That  is  not  so 

here because special schools for the disabled or gifted are not so closely related to 

post‐secondary career programs as to admit the necessary inference that all other 

instructional programs were deliberately excluded from the regulation.  

              2.      Neither Certificates Held by Teachers nor Earned by Students 
                      Are  Necessary  for  the  Zoni  Centers  To  Qualify  as  “Other 
                      Educational Institution[s]” under 29 C.F.R. § 541.204(b) 
               
       Plaintiffs  argue  that,  even  if  the  institutions  specifically  enumerated  in 

§ 541.204(b)  are  not  exclusive,  defendant  Zoni  Centers  do  not  qualify  as  “other 

educational  institution[s]”  because  their  instructors  do  not  possess,  and  their 

students do not earn, certificates akin to their primary school, secondary school, 

or  college  counterparts.    Specifically,  plaintiffs  argue  that  Zoni  completion 

                                               20 
                                                                                            

certificates  are  not  required  for  a  career;  Zoni  teachers  need  not  themselves 

possess teaching certificates, or even major in a field related to English language 

instruction; and some Zoni teachers may, in fact, lack the baccalaureate degrees 

required by state law. 

       These arguments fail because plaintiffs point to nothing in the statute or its 

implementing  regulations  indicating  that  an  “educational  establishment”  must 

(1) require  instructors  to  hold  teaching  certificates  or  (2) award  students 

certificates necessary for employment or educational opportunities.  The need for 

the  latter  certificate  is  belied  by  DOL’s  inclusion  in  a  non‐exhaustive  list  of 

“[e]xempt teachers” persons teaching nursery school, home economics, and vocal 

or instrumental music—areas where a certificate of course completion would not 

be  a  necessary  prerequisite  for  employment  or  academic  advancement.    See  29 

C.F.R.  § 541.303(b).    Even  if  facility  with  English  is  not  a  prerequisite  for 

particular  jobs,  plaintiffs  cannot  dispute  that  English  fluency  is  a  gateway  for 

many  more  employment  opportunities  in  the  United  States.    See,  e.g.,  Jennifer 

Cheeseman Day & Hyon B. Shin, U.S. Census Bureau, How Does Ability To Speak 

English  Affect  Earnings?  6–8,  http://www.census.gov/hhes/socdemo/language/ 

data/acs/PAA_2005_AbilityandEarnings.pdf  (conducting  study  using  2000 

Census data and concluding that greater English‐language proficiency correlated 

                                            21 
                                                                                         

with higher earnings in United States labor market).  As for teacher certification, 

while “an elementary or secondary [school] teacher’s certificate [is] a clear means 

of  identifying  the  individuals  contemplated  as  being  within  the  scope  of  the 

exemption for teaching professionals,” § 541.303(c), the same regulation observes 

that  “a  teacher’s  certificate  is  not  generally  necessary  for  employment  in 

institutions of higher education or other educational establishments,” and that “a 

teacher who is not certified may be considered for exemption,”  id.   DOL opinion 

letters  make  equally  plain  that  “there  is  no  minimum  educational  or  academic 

degree  requirement  for  bona  fide  teaching  professionals  in  educational 

institutions.”    Opinion  Letter,  2008  WL  4906281  (Sept.  26,  2008);  see  Opinion 

Letter,  2008  WL  4906284  (Oct.  1,  2008)  (“[U]nlike  the  learned  professional 

exemption,  there  is  no  requirement  that  exempt  teachers  possess  an  advanced 

degree in a field of science or learning.”); id. (stating that cosmetology instructors 

are  exempt  teachers  notwithstanding  that  they  “do  not  possess  teaching 

certificates”).   

               3.    Further Discovery Was Not Required 
        
       Finally, plaintiffs submit that dismissal was premature insofar as the Zoni 

Centers  and/or  certain  of  its  teacher‐employees  may  not  be  in  full  compliance 

with  their  licensure  and  accreditation  requirements.    We  are  not  persuaded 

                                          22 
                                                                                              

because that factual question does not bear on the legal issue of whether the Zoni 

Centers are the type of institution DOL regulations deem “educational.”  DOL’s 

regulations  speak  only  of  whether  the  establishment  has  received  licensure  or 

accreditation,  not  whether  it  is  actually  compliant  therewith.    See  29  C.F.R. 

§ 541.204(b). 

       E.     Other Factors Bearing on Defendants’ Educational Status 

       In identifying the Zoni Centers here as educational establishments, whose 

teachers  are  bona  fide  professionals  exempt  from  FLSA  minimum  wage  and 

overtime requirements, we do not conclude that the factors that decide this case 

are  the  only  ones  relevant  to  determining  whether  an  establishment  is 

“educational”  under  29  C.F.R.  §  541.204(b),  or  whether  an  employee  is  a 

“teacher,”  see  id.  §  541.303(a)–(b).    Specifically,  we  do  not  disapprove 

consideration of any other factors relied on by the district court.  We hold only 

that  consideration  of  all  eight  factors  identified  by  the  district  court  is  not 

compelled  in  every  case  by  the  plain  language  of  the  relevant  regulations.  

Where,  as  here,  there  is  no  dispute  that  the  plaintiffs  are  teachers  employed  by 

defendants “with a primary duty of teaching” in order to “impart[] knowledge,” 

the  pleadings  themselves  established  that  plaintiffs  “engaged  in  this  activity  as 

. . .  teacher[s]  in  an  educational  establishment,”  id.  §  541.303(a),  i.e.,  an 

                                             23 
                                                                                           

establishment  whose  primary  purpose  was  to  convey  knowledge.    Other 

evidence, subject to judicial notice in this case, such as defendants’ state licensure 

and  national  accreditation,  and  state  requirements  for  professionals  teaching 

English as a second language, only reinforces that conclusion. 

        Accordingly,  we  conclude  that  because  the  FLSA  bona  fide  professional 

exemption  applies  here,  plaintiffs  cannot  state  plausible  FLSA  claims  for 

minimum wage and overtime payments.  We affirm the district court’s judgment 

of dismissal. 

III.    Conclusion 

        To summarize, we conclude as follows: 

           1. Defendants’  language‐instruction  facilities  are  “other  educational 

              institution[s]”  under  29  C.F.R.  §  541.204(b)  because  plaintiffs’ 

              complaint  demonstrates  that  their  primary  purpose  is  to  impart 

              knowledge, specifically, knowledge of the English language.   

           2. This  status  is  further  supported  by  defendants’  possession  of  state 

              licensure and recognized national accreditation. 

           3. These     conclusions,     considered     together,    plainly    establish 

              defendants’  entitlement  to  the  FLSA’s  bona  fide  professional 

              exemption applicable to teachers, see 29 U.S.C. § 213(a)(1); 29 C.F.R. 

                                            24 
                                                                                  

      § 541.303(a),  and  prevent  plaintiffs  from  pleading  plausible 

      minimum wage and overtime claims.  Accordingly, the district court 

      correctly  dismissed  these  federal  claims  with  prejudice  and  related 

      state‐law claims without prejudice to refiling in state court.   

The challenged district court judgment is, therefore, AFFIRMED.  




                                   25